            Case 2:05-mc-02025 Document 680 Filed 05/21/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

                    v.                               Civil Action No.

 $10,000.00 IN UNITED STATES
 CURRENCY,

                    Defendant.


                         VERIFIED COMPLAINT FOR FORFEITURE

       AND NOW comes the United States of America, by and through its counsel Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and David

Lew, Assistant United States Attorney for the Western District, and respectfully represents as

follows:

       1.      This is a civil action in rem for forfeiture to the United States of $10,000.00 in

United States currency (the “Defendant Currency”) pursuant to 21 U.S.C. § 881(a)(6).

       2.      Jurisdiction is predicated upon 28 U.S.C. §§ 1345 and 1355. Venue is proper

under 28 U.S.C. §§ 1395 and 1355.

       3.      On January 19, 2021, United States Postal Inspection Service (“USPIS”)

Inspectors interdicted a suspicious Priority Express Mail parcel bearing number EJ305635105US

(the “Subject Parcel”) at the U.S. Postal Service Processing and Distribution Center in

Pittsburgh, Pennsylvania.

       4.      Inspectors observed that the Subject Parcel possessed characteristics consistent

with the shipment of illegal narcotics and/or proceeds.
             Case 2:05-mc-02025 Document 680 Filed 05/21/21 Page 2 of 5




       5.      The Subject Parcel was addressed to “Ahmed Fabre” at “1221 N Vineyard Ave.,

Ontario, CA 91764, Apt. #100,” with a return address of “2800 Lori Dr, New Ken, PA, 15068,”

with no sender name.

       6.      California is a known source state for illegal narcotics being sent to the Western

District of Pennsylvania and a state where proceeds of narcotics trafficking are commonly sent

to.

       7.      The lack of a sender name on the Subject Parcel is consistent with the practice of

narcotics traffickers who seek to avoid identification by law enforcement.

       8.      Inspectors conducted a search of law enforcement databases, which revealed that

“Ahmed Fabre” was not associated with the Subject Parcel’s delivery address.

       9.      On January 19, 2021, the Subject Parcel was subjected to examination by a

trained narcotics detection canine, which alerted on the Subject Parcel, indicating the odor of

controlled substances.

       10.     On January 20, 2021, USPIS Inspectors obtained a federal search warrant for the

Subject Parcel. Upon opening the Subject Parcel, Inspectors found an Apple computer box

wrapped in clear plastic. The box contained a computer. Hidden beneath the computer,

Inspectors found the Defendant Currency vacuum sealed in plastic. The manner in which the

Defendant Currency was packaged was consistent with the practice of narcotics traffickers who

attempt to minimize drug odor.

       11.     The Defendant Currency consisted primarily of $20 bills, a denomination

commonly used by narcotics traffickers.

       12.     The Subject Parcel contained no notes, receipts, letters, or instructions, which is

consistent with the sending of narcotics-trafficking proceeds rather than legitimate funds.



                                                 2
               Case 2:05-mc-02025 Document 680 Filed 05/21/21 Page 3 of 5




        13.      Based on the above investigation, USPIS Inspectors determined that the

Defendant Currency was intended to be furnished in exchange for a controlled substance and/or

represented proceeds of unlawful drug transactions. The Defendant Currency was therefore

seized pursuant to 21 U.S.C. § 881(a)(6).

        14.      On or around February 2, 2021, USPIS personnel were contacted by an individual

identifying himself as Dalton Smith inquiring about the Subject Parcel. During a telephone call

with Inspectors, Smith stated that the Subject Parcel contained an Apple computer that had been

sent to him by Fabre and that he had sent the computer back to Fabre because he did not want it.

Smith further stated that the Subject Parcel contained only a computer and nothing else.

        15.      USPIS Inspectors then contacted Fabre by telephone using a number provided by

Smith. Fabre told Inspectors that he had sent the Subject Parcel to Smith and that it contained

an Apple MacBook. He stated that Smith had sent the computer back to him because it did not

work. Fabre was asked by Inspectors if there was anything else inside the Subject Parcel, and

he responded that there was nothing else.

        16.      Inspectors informed Fabre that a federal search warrant had been executed on the

Subject Parcel and that in addition to a computer, the Subject Parcel contained $10,000.00 in

U.S. Currency that was vacuum sealed in the false bottom of the computer box. Fabre

responded that he knew nothing about the money and was just expecting a computer.

        17.      Statements from Smith and Fabre denying any knowledge of the Subject

Currency further demonstrated to Inspectors that the currency was involved in illegal narcotics

trafficking.

        18.      Investigation further revealed that Smith had been previously convicted of drug-

related offenses.



                                                 3
             Case 2:05-mc-02025 Document 680 Filed 05/21/21 Page 4 of 5




       19.     Following the seizure, USPIS instituted administrative forfeiture proceedings

against the Defendant Currency. Fabre filed a claim for the Defendant Currency in the

administrative forfeiture proceedings despite previously denying any knowledge of the currency.

Fabre asserted in his claim that the funds were being returned to him as repayment for a loan.

As a result of an administrative claim being filed, the United States has instituted this civil

forfeiture action against the Defendant Currency.

       20.     Based on the foregoing, the Defendant Currency is forfeitable to the United States

pursuant to 21 U.S.C. § 881(a)(6) because it was furnished or intended to be furnished in

exchange for a controlled substance and/or constitutes proceeds traceable to an exchange for a

controlled substance and/or was intended to be used to facilitate any violation of the Controlled

Substances Act.

       WHEREFORE, the United States respectfully requests that process of warrant in rem

issue for the arrest of the Defendant Currency; that Judgment of Forfeiture be entered in favor of

the United States for the Defendant Currency; and that the United States be granted such relief as

this Court may deem just and proper, together with the costs and disbursements of this action.



                                                       Respectfully submitted,

                                                       STEPHEN R. KAUFMAN
                                                       Acting United States Attorney

                                                       /s/ David Lew
                                                       DAVID LEW
                                                       Assistant U.S. Attorney
                                                       700 Grant Street, Suite 4000
                                                       Pittsburgh, PA 15219
                                                       412-894-7482 (tel)
                                                       412-644-2644 (fax)
                                                       david.lew@usdoj.gov
                                                       PA ID No. 320338 (AFF)


                                                  4
            Case 2:05-mc-02025 Document 680 Filed 05/21/21 Page 5 of 5




                                         VERIFICATION

       I am an Inspector with the United States Postal Inspection Service and the case agent

assigned to this case.

       I have read the contents of the foregoing complaint for forfeiture, and the statements

contained therein are true and correct to the best of my knowledge and belief.

       I verify under penalty of perjury that the foregoing is true and correct.

       Executed on this ____           0D\
                         WK day of ___________________, 2021.




                                                 Brian Dodd, Inspector
                                                 United States Postal Inspection Service




                                                 5
